Title: From Thomas Jefferson to William H. Cabell, 13 March 1808
From: Jefferson, Thomas
To: Cabell, William H.


                  
                     Dear Sir 
                     
                     Washington Mar. 13. 08.
                  
                  I recieved last night your favor of the 10th. there can certainly be no present objection to the forwarding the letters therein mentioned, according to their address.
                  We have nothing new of importance, except that at the last reading of an Amendatory bill a few days ago, the H. of R. were surprised into the insertion of an insidious clause permitting any merchant having property abroad, on proving it to the executive, to send a ship for it. we are already overwhelmed with applications, and there is real danger that the great objects of the embargo in keeping our ships & seamen out of harm’s way will be defeated, and every vessel & seaman sent out under this pretext & placed in the prise of the belligerent tyrants. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               